Pfeifer, J.,
concurring in part and dissenting in part.
{¶ 39} The first syllabus paragraph of Savoie v. Grange Mut. Ins. Co. (1993), 67 Ohio St.3d 500, 620 N.E.2d 809, is not about automobile insurance policies; it *12is about whether parties may contract away the statutory and constitutional underpinnings of wrongful-death claims in Ohio. This court wrote in Savoie that “[liability policy provisions which purport to consolidate wrongful death damages suffered by individuals are unenforceable because they directly violate the policy expressed by the General Assembly and this court.” Savoie, 67 Ohio St.3d at 504, 620 N.E.2d 809. Whether the decedent died in an automobile or on the operating table is immaterial. The only relevant thing is that the decedent left behind survivors that are all rebuttably presumed pursuant to R.C. 2125.02 to have suffered damages resulting from the wrongful death. The claims of each person are recognized by law.
{¶ 40} Here, as in Savoie, the consolidation of wrongful-death damages suffered by different individuals is unlawful. The aggregate limit of $600,000 under the primary policy should have been available to the plaintiffs in this case.
{¶ 41} I concur with the majority’s treatment of the excess policy. Thus, the total amount of coverage available to the plaintiffs in this case and payable by OIGA should be $1.6 million.